Case 2:20-cv-00182-DFM Document 20 Filed 01/15/21 Page 1 of 13 Page ID #:1113




                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



 LAURA C.,                                 Case No. CV 20-00182-DFM

          Plaintiff,                       MEMORANDUM OPINION AND
                                           ORDER
             v.

 ANDREW M. SAUL, Commissioner
 of Social Security,

          Defendant.



                                INTRODUCTION
      Laura C. (“Plaintiff”) applied for Social Security Disability Insurance
Benefits, alleging disability beginning March 16, 1985. See Dkt. 16,
Administrative Record (“AR”) 154-55.1 After being denied initially and on
reconsideration, see AR 88-92, 95-99, Plaintiff requested and received a
hearing before an Administrative Law Judge (“ALJ”) on January 20, 2018.
See AR 37-58, 100-03.

      1
       The Court partially redacts Plaintiff’s name in compliance with Federal
Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the
Committee on Court Administration and Case Management of the Judicial
Conference of the United States.

      Additionally, all citations to the AR are to the record pagination. All
other docket citations are to the CM/ECF pagination.
Case 2:20-cv-00182-DFM Document 20 Filed 01/15/21 Page 2 of 13 Page ID #:1114




      The ALJ issued an unfavorable decision on January 10, 2019. See AR
19-30. The ALJ followed the five-step sequential evaluation process for
determining whether an individual is disabled. At step one, the ALJ found that
Plaintiff had not engaged in substantial gainful activity since the alleged onset
date of March 16, 1985 through her date last insured of December 31, 2014.
See AR 24. Notwithstanding this finding, the ALJ noted that Plaintiff had
engaged in substantial gainful activity from 2005 to 2008 and that she testified
to working part-time as a massage therapist. See id. At step two, the ALJ
determined that Plaintiff had the severe impairments of “[Parkes Weber]
syndrome/arterial venous malformation (prominently left lower extremity);
myofascial pain with possible fibromyalgia; degenerative disc disease of the
thoracic and lumbar spine.” Id. At step three, the ALJ determined that Plaintiff
did not have an impairment or combination of impairments that met or
medically equaled one of the listed impairments in 20 C.F.R. Part 404, Subpart
P, Appendix 1. See AR 25.
      Before reaching step four, the ALJ determined that Plaintiff had the
residual functional capacity (“RFC”) to perform sedentary work with one
additional limitation. See id. At step four, the ALJ found that Plaintiff could
not perform her past relevant work. See AR 28. At step five, the ALJ relied on
the testimony of a vocational expert (“VE”) to conclude that someone with
Plaintiff’s RFC could perform jobs that exist in the national economy,
including information clerk (DOT 237.367-002), receptionist (DOT 237.367-
038), and appointment clerk (DOT 237.367-010). See AR 29. Accordingly, the
ALJ denied benefits. See AR 29-30.
      The Appeals Council denied review of the ALJ’s decision, which
became the final decision of the Commissioner. See AR 1-6. This action
followed. See Dkt. 1.



                                        2
Case 2:20-cv-00182-DFM Document 20 Filed 01/15/21 Page 3 of 13 Page ID #:1115




                               LEGAL STANDARD
      A district court will set aside a denial of Social Security benefits only
when the ALJ decision is “based on legal error or not supported by substantial
evidence in the record.” Benton ex rel. Benton v. Barnhart, 331 F.3d 1030,
1035 (9th Cir. 2003). “Substantial evidence means more than a mere scintilla,
but less than a preponderance. It means such relevant evidence as a reasonable
mind might accept as adequate to support a conclusion.” Desrosiers v. Sec’y of
Health & Human Servs., 846 F.2d 573, 576 (9th Cir. 1988) (citations and
internal quotation marks omitted).
                                   DISCUSSION
      The parties dispute whether the ALJ erred in (1) rejecting the opinion of
a treating physician and (2) evaluating Plaintiff’s subjective symptom
testimony. See Dkt. 19, Joint Stipulation (“JS”) at 4.
      Medical Evidence
      1.    Background
      On October 17, 2018, Plaintiff’s treating physician, Dr. Uldine Castel,
completed a medical source statement. See AR 1019-21. Dr. Castel indicated
that she had been treating Plaintiff monthly since August 2017. See AR 1019.
She diagnosed Plaintiff with congenital arteriovenous malformation,
lymphedema, and thoracic disk fracture, and indicated that Plaintiff’s
symptoms included chronic pain, swelling, and sores in her left lower
extremity. See id. Dr. Castel also noted that Plaintiff’s clinical findings and
objective signs of her impairments included chronic skin changes, sores, and
varicose veins in the left lower extremity. See id. Notably, Dr. Castel opined
that Plaintiff would need to elevate her legs hourly, sit and stand/walk less
than two hours in an eight-hour workday, and take eight unscheduled breaks
during an eight-hour workday. See AR 1019-21.



                                         3
Case 2:20-cv-00182-DFM Document 20 Filed 01/15/21 Page 4 of 13 Page ID #:1116




      The ALJ did not give any weight to Dr. Castel’s opinion, because it was
rendered and involved treatment that occurred after Plaintiff’s date last
insured. See AR 28.
      The only other medical opinions in Plaintiff’s case came from the state
agency reviewing physicians, who opined in 2017 that Plaintiff could perform
less than a full range of light work. See AR 69-70, 83-84. The ALJ afforded
these medical opinions “some weight,” given their “supportability with the
medical signs and laboratory findings, consistency with the record, and area of
specialization.” AR 28. But the ALJ found that the medical record showed
that Plaintiff is limited to a less than full range of sedentary work. See id.
      2.      Applicable Law
      Three types of physicians may offer opinions in Social Security cases:
those who treated the plaintiff, those who examined but did not treat the
plaintiff, and those who did neither. See 20 C.F.R. § 416.927(c). A treating
physician’s opinion is generally entitled to more weight than an examining
physician’s opinion, which is generally entitled to more weight than a
nonexamining physician’s. See Ghanim v. Colvin, 763 F.3d 1154, 1160 (9th
Cir. 2014).
      When a treating or examining physician’s opinion is uncontroverted by
another doctor, it may be rejected only for “clear and convincing reasons.”
Carmickle v. Comm’r, SSA, 533 F.3d 1155, 1164 (9th Cir. 2008) (citation
omitted). Where such an opinion is contradicted, the ALJ may reject it for
“specific and legitimate reasons that are supported by substantial evidence in
the record.” Id. (citation omitted). The weight accorded to a physician’s
opinion depends on whether it is consistent with the record and accompanied
by adequate explanation, the nature and extent of the treatment relationship,
and the doctor’s specialty, among other factors. See 20 C.F.R. § 416.927(c).
The Court must consider the ALJ’s decision in the context of “the entire


                                         4
Case 2:20-cv-00182-DFM Document 20 Filed 01/15/21 Page 5 of 13 Page ID #:1117




record as a whole,” and if the “‘evidence is susceptible to more than one
rational interpretation,’ the ALJ’s decision should be upheld.” Ryan v.
Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (citations omitted).
      3.     Analysis
      Plaintiff contends that the ALJ improperly rejected the opinion of her
treating physician, Dr. Castel. See JS at 4-11, 16-17. Specifically, Plaintiff
argues that Dr. Castel’s opinion was relevant to her impairments during the
disability period, even though it was rendered nearly four years after the date
last insured. See JS at 6-7. The Court agrees.
      While the ALJ must consider only impairments Plaintiff had before the
date last insured, “‘medical evaluations made after the expiration of a
claimant’s insured status are relevant to an evaluation of the preexpiration
condition.’” Lester v. Chater, 81 F.3d 821, 832 (9th Cir. 1995) (as amended)
(quoting Smith v. Bowen, 849 F.2d 1222, 1225 (9th Cir. 1988)); see also
Lingenfelter v. Astrue, 504 F.3d 1028, 1033 n.3 (9th Cir. 2007) (noting that
medical reports made after the period of disability were relevant and properly
considered under Smith). Indeed, “[i]t is obvious that medical reports are
inevitably rendered retrospectively and should not be disregarded solely on
that basis.” Smith, 849 F.2d at 1225. Here, the only reason the ALJ gave for
rejecting Dr. Castel’s opinion is that both her treatment and opinions of
Plaintiff are dated after the period of disability. By rejecting Dr. Castel’s
retrospective opinion solely on that basis, the ALJ committed legal error.
      The Commissioner argues that Dr. Castel’s opinion is not retrospective,
because Dr. Castel does not indicate that her opinion applied to Plaintiff’s
condition prior to Plaintiff’s date last insured. See JS at 13-14. This argument
fails. Although there is nothing in Dr. Castel’s opinion that references
Plaintiff’s conditions during the period of disability, Dr. Castel’s opinion
discusses the same impairments and clinical findings that indisputably existed


                                          5
Case 2:20-cv-00182-DFM Document 20 Filed 01/15/21 Page 6 of 13 Page ID #:1118




during the relevant period, including Plaintiff’s congenital arteriovenous
malformation that caused chronic pain, sores, swelling, skin changes, and
varicose veins in her lower left extremity and her thoracic disk fracture. See
AR 258-59, 294, 516, 534-35, 576, 618, 621, 666-67, 780, 1019. In fact, the
ALJ found these same conditions to be severe impairments during the
disability period. See AR 24. Contrary to the Commissioner’s argument,
district courts in this circuit have found that medical evaluations rendered after
the date last insured are both retrospective and relevant where they relate back
to conditions and treatments that existed during the period of disability. See
Galeck v. Berryhill, No. 18-131, 2018 WL 4961651, at *6 (C.D. Cal. Oct. 12,
2018) (holding that the ALJ erred by rejecting a treating physician’s opinion
that was rendered two and a half years after the claimant’s date last insured,
because it opined about conditions that existed before the date last insured);
Vaile v. Berryhill, No. 16-393, 2017 WL 2785331, at *3 (C.D. Cal. June 27,
2017) (finding that medical records, including a treating physician’s opinion,
made after the claimant’s period of disability were relevant because they
“relate to treatment for conditions . . . that existed during the period of
disability.”). The Court finds the reasoning of these other courts persuasive.
Therefore, the ALJ should have considered Dr. Castel’s opinion to determine
its relevancy to Plaintiff’s condition before the date last insured or provide
specific and legitimate reasons supported by substantial evidence to discount
the opinion.
      Accordingly, the ALJ erred in assessing Dr. Castel’s opinion. Remand is
warranted under these circumstances.
      Subjective Symptom Testimony
      1.       Background
      At the hearing, Plaintiff testified that her primary issues caused by her
impairments are the pain management, swelling, and risk of infection in her


                                         6
Case 2:20-cv-00182-DFM Document 20 Filed 01/15/21 Page 7 of 13 Page ID #:1119




lower extremities. See AR 48-49. Her ankle ulcer has been present since 1993
and very rarely closes. See AR 50. She has good days with minimal issues, but
also has bad days where her veins bleed profusely. See AR 43. She gets
pressure in her leg that requires her to lay down or elevate her legs at heart
level every 30 to 45 minutes. See AR 44-45. She gets temporary pain relief
from moving around or wearing compression stockings, but she can only wear
the stockings for a maximum of three hours. See AR 45-46. Pregnancy
worsened her condition. See AR 43.
      Plaintiff further testified that she provides all of the care for her three
children, ages 4, 7, and 9, and her husband works outside of the home. See AR
38, 44. She lived with her parents when her children were babies. See AR 48.
She cooks, but must wear rubber shoes, take frequent breaks, and sit as often as
possible. See AR 47. Her children help with laundry, and her husband helps
with changing the sheets. See id. Plaintiff exercises, which includes using a
foam roller, doing Pilates, yoga, and push-ups, and, previously, running for 10
minutes. See AR 46-47. She worked at Wells Fargo until 2009, where she
received accommodations for her impairments, including sitting on a stool and
taking unscheduled breaks to elevate her legs. See AR 53. Plaintiff testified that
she works part-time as a massage therapist, for a maximum of three hours per
week. See AR 39. Each appointment lasts 50 to 60 minutes, and she had seven
appointments between July and November 2018. See AR 53-54.
      2.    Applicable Law
      The ALJ must make two findings before finding a claimant’s pain or
symptom testimony not credible. “First, the ALJ must determine whether the
claimant has presented objective medical evidence of an underlying
impairment which could reasonably be expected to produce the pain or other
symptoms alleged.” Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)
(citation omitted). Second, if the claimant has produced that evidence, and


                                          7
Case 2:20-cv-00182-DFM Document 20 Filed 01/15/21 Page 8 of 13 Page ID #:1120




there is no evidence of malingering, “‘the ALJ can reject the claimant’s
testimony about the severity of her symptoms only by offering specific, clear
and convincing reasons for doing so.’” Id. at 1014-15 (quoting Smolen v.
Chater, 80 F.3d 1273, 1281 (9th Cir. 1996)). “General findings are insufficient;
rather, the ALJ must identify what testimony is not credible and what evidence
undermines the claimant’s complaints.” Reddick v. Chater, 157 F.3d 715, 722
(9th Cir. 1998) (quoting Lester, 81 F.3d at 834). If the ALJ’s subjective
symptom finding is supported by substantial evidence in the record, the
reviewing court “may not engage in second-guessing.” Thomas v. Barnhart,
278 F.3d 947, 959 (9th Cir. 2002).
      3.    Analysis
      Plaintiff contends that the ALJ erred in discounting her subjective
symptom testimony. See JS at 17-24. The ALJ concluded that although
Plaintiff’s “medically determinable impairments could reasonably be expected
to cause the alleged symptoms,” her statements “concerning the intensity,
persistence and limiting effects of these symptoms are not entirely consistent
with the medical evidence and other evidence in the record for the reasons
explained in this decision, prior to the [date last insured].” AR 26. Specifically,
the ALJ found that Plaintiff’s statements were inconsistent with (1) her ability
to work, (2) her activities of daily living, and (3) the objective medical
evidence. See AR 24, 26-28. The Court finds that the first two reasons are clear
and convincing and supported by substantial evidence.
      First, the ALJ found that Plaintiff’s impairments did not impede her
ability to engage in work activity during the disability period. See AR 24, 26.
An ALJ may consider a claimant’s prior ability to work with an impairment
when evaluating a claimant’s testimony. See Bray v. Comm’r of SSA, 554 F.3d
1219, 1221, 1227 (9th Cir. 2009) (affirming the ALJ’s decision to discount a
claimant’s testimony where the claimant “recently worked [part-time] as a


                                         8
Case 2:20-cv-00182-DFM Document 20 Filed 01/15/21 Page 9 of 13 Page ID #:1121




personal caregiver for two years, and has sought other employment since
then”); see also Ruckdashel v. Colvin, 672 F. App’x 745, 746 (9th Cir. 2017)
(upholding the ALJ’s partial rejection of the claimant’s testimony where the
claimant “worked full time with her impairments for several years without
issue”). Here, the ALJ’s finding is supported by substantial evidence. As the
ALJ indicated, Plaintiff performed substantial gainful activity from 2005 to
2008, and worked into 2009. See AR 26, 160-62. Plaintiff reported that she
worked full-time in those positions, which required standing and/or walking
for two or more hours each workday. See AR 182, 193-95. Plaintiff also
reported engaging in limited part-time work as a massage therapist after her
date last insured, with appointments that lasted 50 to 60 minutes. See AR 39,
53-54. Plaintiff’s ability to work during her period of disability is inconsistent
with her reports of severely disabling symptoms. The ALJ’s consideration of
this inconsistency was proper.
      Plaintiff contends that the ALJ failed to inquire about the
accommodations she received while working. See JS at 21-22. In support,
Plaintiff cites to Trevizo v. Berryhill, 862 F.3d 987, 998 (9th Cir. 2017), in
which the Ninth Circuit found that an ALJ improperly relied on a claimant’s
childcare activities to reject a treating physician’s opinion because the record
did not provide any information about what those activities entailed and the
ALJ did not develop the record. See id. Trevizo, however, is distinguishable
from Plaintiff’s case. Notably, Plaintiff’s medical record contains information
about her work accommodations. She testified at the hearing that Wells Fargo
permitted her to sit on a stool and take sitting breaks where she could elevate
her legs. See AR 53. And, in a work activity report dated January 2017,
Plaintiff reported that while working as a front desk hotel clerk and nursing
assistant from 2004 to 2008, she was permitted to sit in a chair, received
flexible sitting breaks, and allowed to answer phones in order to take sitting


                                         9
Case 2:20-cv-00182-DFM Document 20 Filed 01/15/21 Page 10 of 13 Page ID #:1122




 breaks. See AR 169. Even with these accommodations, her ability to work full-
 time during her period of disability is a valid reason for the ALJ to discount
 her testimony. See Meador v. Astrue, 357 F. App’x. 764, 765 (9th Cir. 2009)
 (finding that the ALJ properly discounted a claimant’s testimony in part
 because she worked during the period of disability, even though she received
 “significant accommodations”).
       Plaintiff also points out that her impairments worsened while she
 worked at Wells Fargo. See JS at 22. Plaintiff’s medical record reflects that she
 stopped working at Wells Fargo in March 2009, because her first pregnancy
 worsened the symptoms in her lower left leg. See AR 42, 619, 654. As the ALJ
 noted, however, Plaintiff’s symptoms improved after she gave birth and she did
 not appear to experience the same worsening of symptoms in her following
 pregnancies. See AR 26, 472, 570, 572, 577, 619, 627. Therefore, the ALJ’s
 decision to discount Plaintiff’s testimony based upon her ability to work with
 her impairments is supported by substantial evidence.
       Second, the ALJ found that Plaintiff’s allegations were inconsistent with
 her activities of daily living. See AR 26. Specifically, the ALJ discusses
 Plaintiff’s activities of caring for her three young children while her husband
 worked, cooking with some limitations, and exercising. See id. “Engaging in
 daily activities that are incompatible with the severity of symptoms alleged can
 support an adverse credibility determination.” Ghanim, 763 F.3d at 1165. This
 finding is supported by substantial evidence. Although the Court agrees that
 Plaintiff’s ability to perform some exercise and cook with some limitations is
 not necessarily inconsistent with her testimony, the fact that she provided all of
 the care for her young children conflicts with her testimony that she must
 elevate her legs at heart level every 30 to 45 minutes and lay down as needed.
 See AR 44.



                                         10
Case 2:20-cv-00182-DFM Document 20 Filed 01/15/21 Page 11 of 13 Page ID #:1123




       Plaintiff argues that the ALJ did not consider the context in which she
 performed her daily activities, particularly regarding her childcare activities.
 See JS at 22-23. The ALJ acknowledged that when her children were babies,
 Plaintiff’s family lived with her parents who helped with childcare. See AR 26.
 But Plaintiff testified that she lived with her parents beginning with her second
 child and moved out for a period of time before getting pregnant with her third
 child, which means she did not receive assistance with childcare during the
 entirety of the disability period. See AR 48. Plaintiff also testified that her
 husband and children help with some household chores, but it is not clear that
 her young children could provide such help during the disability period. See
 AR 47. While the Social Security Act “does not require that claimants be
 utterly incapacitated for benefits,” Fair v. Bowen, 885 F.2d 597, 603 (9th Cir.
 1989), there was substantial evidence to support the ALJ’s finding that
 Plaintiff’s daily activities undermine her reports about the fully disabling
 nature of her symptoms. See Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir.
 2001) (finding that the ALJ properly relied on a claimant’s ability to care for
 two young children as a basis for discounting her subjective testimony).
       Finally, the ALJ found that the objective medical evidence did not
 support the severe limitations alleged by Plaintiff. See AR 26. “Although lack
 of medical evidence cannot form the sole basis for discounting pain testimony,
 it is a factor that the ALJ can consider in his credibility analysis.” Burch v.
 Barnhart, 400 F.3d 676, 681 (9th Cir. 2005). Here, the ALJ found that Plaintiff
 experienced “a pattern of ups and downs with her various impairments,” but
 that her medical record reflects that her symptoms from both her arteriovenous
 malformation and back impairments showed improvement. AR 27-28. Plaintiff
 argues that the ALJ failed to consider medical records after her date last
 insured, and thus did not “consider the context of [her] purported
 improvement.” JS at 23-24. As discussed above, medical records dated after


                                          11
Case 2:20-cv-00182-DFM Document 20 Filed 01/15/21 Page 12 of 13 Page ID #:1124




 the date last insured can be relevant to assessing a claimant’s condition during
 the period of disability. See Lester, 81 F.3d at 832. In discussing Plaintiff’s
 objective medical evidence, the ALJ indicated that she did not consider any
 records dated after Plaintiff’s date last insured. See AR 28. Because these
 records could have been relevant to determining whether the objective medical
 evidence supports Plaintiff’s subjective symptom testimony, the Court finds
 that this reason is not supported by substantial evidence.
       Nevertheless, because the ALJ provided two clear and convincing
 reasons supported by substantial evidence to discount Plaintiff’s symptom
 testimony, remand is not warranted on this claim of error. See Burch, 400 F.3d
 at 679 (“A decision of the ALJ will not be reversed for errors that are
 harmless.”) (citation omitted).
       Remand Is Warranted
       Whether to remand for further proceedings or an award of benefits is
 within this Court’s discretion. See Harman v. Apfel, 211 F.3d 1172, 1175-78
 (9th Cir. 2000). Where no useful purpose would be served by further
 administrative proceedings, or where the record has been fully developed, it is
 appropriate to exercise this discretion to direct an immediate award of benefits.
 See id. at 1179 (noting that “the decision of whether to remand for further
 proceedings turns upon the likely utility of such proceedings”); Benecke v.
 Barnhart, 379 F.3d 587, 593 (9th Cir. 2004).
       A remand is appropriate, however, where there are outstanding issues
 that must be resolved before a determination of disability can be made and it is
 not clear from the record that the ALJ would be required to find the claimant
 disabled if all the evidence were properly evaluated. See Bunnell v. Barnhart,
 336 F.3d 1112, 1115-16 (9th Cir. 2003); see also Garrison, 759 F.3d at 1021
 (explaining that courts have “flexibility to remand for further proceedings
 when the record as a whole creates serious doubt as to whether the claimant is,


                                          12
Case 2:20-cv-00182-DFM Document 20 Filed 01/15/21 Page 13 of 13 Page ID #:1125




 in fact, disabled within the meaning of the Social Security Act.”). Here, the
 Court finds that remand is the appropriate remedy to allow the ALJ the
 opportunity to assess Dr. Castel’s opinion.
                                  CONCLUSION
       The decision is the Social Security Commission is reversed and this case
 is remanded.
       IT IS SO ORDERED.


  Date: January 15, 2021                       ___________________________
                                               DOUGLAS F. McCORMICK
                                               United States Magistrate Judge




                                        13
